 Case 3:20-cv-01079-SMY Document 12 Filed 12/10/20 Page 1 of 2 Page ID #35




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEQUAN GAYDEN, #Y10979,                           )
                                                  )
                       Plaintiff,                 )
        vs.                                       )       Case No. 20-01079-SMY
                                                  )
C/O NANNIE,                                       )
                                                  )
                       Defendant.                 )

                               ORDER DISMISSING CASE
YANDLE, District Judge:

        This matter is before the Court for case management. Plaintiff DeQuan Gayden, an inmate

of the Illinois Department of Corrections, filed the instant lawsuit pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights. The Complaint did not survive screening

because Plaintiff failed to state a claim for relief, and on October 22, 2020, the Court dismissed

the Complaint without prejudice pursuant to 28 U.S.C. § 1915A. (Doc 10). Plaintiff was granted

leave to file a First Amended Complaint on or before November 23, 2020 and was warned that if

he failed to submit a First Amended Complaint, this case would be dismissed with prejudice. (Doc.

10, p. 5).

        The deadline to file a First Amended Complaint has passed and Plaintiff has not filed the

pleading or requested an extension. Accordingly, this case is DISMISSED with prejudice for

Plaintiff’s failure to comply with the Court’s Order and to prosecute his claim. Fed. R. Civ. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th Cir. 1993) (dismissal for failure to prosecute

is presumptively with prejudice). Because the Complaint failed to state a claim upon which relief

may be granted, this dismissal shall count as a strike for purposes of 28 U.S.C. 1915(g).
 Case 3:20-cv-01079-SMY Document 12 Filed 12/10/20 Page 2 of 2 Page ID #36




       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion for leave to appeal in

forma pauperis must set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v.

Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008). Moreover, if the appeal is found to be

nonmeritorious, Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g). A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED.R.APP.P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: December 10, 2020

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge




                                                  2
